DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 – 4, 6 – 8, 10 – 11, 14 – 17, 21, 23 – 24, 27 – 28, 31, 33 – 35, 37, and 39 – 42 have been cancelled. Claims 1, 20, 32, and 43 have been amended. Claims 5, 9, 12 – 13, 18 – 19, 22, 25 – 26, 29 – 30, 36, and 38 are as previously presented. Claims 44 – 46 are new. Therefore, claims 1, 5, 9, 12 – 13, 18 – 20, 22, 25 – 26, 29 – 30, 32, 36, 38, and 43 - 46 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 12/20/2021 has been entered. Applicant's amendment overcomes the rejections of claims 1, 18, 20, 36, and 43 under 35 U.S.C. 102(a)(1), and the rejection of claims 20 and 22 under 35 U.S.C. 112(b). 

Claim Objections
Claim 32 and 46 are objected to because of the following informalities:
claim 32 has been amended to recite, in part: “either one or both of the first material 
claim 46 recites, “depositing a conductive powder material,” followed by, “the deposited conductive material.” Examiner suggests replacing “the deposited conductive material” with “the deposited conductive powder material” to establish proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites, “successively depositing layers of the first material or a second material,” followed by, “and at least partially melting at least a portion of each deposited layer of the second material.” The first of these two limitations indicates that a “second material” is not required to be deposited, since either the first material or a second material can be deposited. However, the second of these two limitations indicates that the second material has been deposited. Therefore, given both limitations, it is unclear whether the claim requires that the second material is deposited. Examiner is interpreting these two limitations to indicate that a second material is not required to be deposited. Applicant may wish to amend the second of these two limitations to recite, “and at least partially melting at least a portion of each deposited layer of the first material or the second material,” or amend the first of these two limitations to recite, “successively depositing layers of a second material.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 5, 9, 12 – 13, 18, 20, 25 – 26, 36, and 43 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0014081) in view of Schevets (WO 2013/163398) and McKendrick (US 2016/0116267).
Regarding claim 1, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of:
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube, wherein the first tube has a porous surface around a circumference of the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited layers in order to continuing forming the predetermined unit cells” [0014]; “scanning process may be preformed to selectively melt the powder to form portions of a plurality of predetermined unit cells. The scanning process includes scanning a laser beam onto the metal powder” [0009]; the tubular structure shown in Figs. 17A and 17B has a porous surface around a circumference of the tubular structure; additionally, “The present invention relates to a porous surface or structure and a method for forming the same, which uses a directed energy beam to selectively remelt a powder to produce a part” [0002]).
Jones does not expressly disclose forming a tubular structure including a first tube wherein the first tube defines a central axis, and a second tube, wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection, wherein at least one portion of the first tube and at least one portion of the second tube are formed by a single one of the steps of at least partially melting a deposited layer of the first material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including a first tube wherein the first tube defines a central axis, and a second tube wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection. This is merely the application of a known technique of additive manufacturing to form a plurality of tubes, applied to a known method of additive manufacturing to form a single tube, yielding the predictable result of achieving an additively-manufactured structure with a desired shape. 
McKendrick is directed toward a method of forming a tubular structure (see Figs. 13 – 15 and [0050]). McKendrick discloses wherein at least one portion of a first tube and at least one portion of a second tube are formed by a single step of at least partially melting a deposited layer (the object shown in Figs. 13 – 15 is formed by additive manufacturing (for example, by “selective laser sintering” [0050]; Figs. 13 – 15 show “progressive stages of manufacturing” [0029] of the object, which is “digitally manufactured layer-by-layer” [Abstract], indicating that at least one portion of a first tube and at least one portion of a second tube are formed by a single step of at least partially melting a deposited layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one portion of a first tube and at least one portion of a second tube are formed by a single one of the steps of at least partially melting a deposited layer of the first material. This is merely the known technique of forming a plurality of tubes, layer-by-layer, applied 

    PNG
    media_image1.png
    944
    458
    media_image1.png
    Greyscale

Fig. 1A of Schevets

    PNG
    media_image2.png
    316
    1429
    media_image2.png
    Greyscale

Figs. 13 – 15 of McKendrick

Regarding claim 5, Jones discloses wherein the at least partially melting steps include forming portions of a plurality of segments, and wherein the formed segments of the plurality of segments are attached to at least one other formed segment of the plurality of segments to define a plurality of open cells, the plurality of open cells forming a surface or surfaces of either one or both of the first tube and the second tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A [0101] that are attached to each other to form a plurality of open cells forming a surface of a tube; the “plurality of predetermined unit cells” [0012] is formed as described in the rejection of claim 1).
Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices.
However, Fig. 3A shows a unit cell (“dodecahedron” [0093]-[0094]) that is used to create the plurality of unit cells shown in Fig. 3B. Fig. 3B shows that the unit cells of Fig. 3A comprise a plurality of segments attached to at least one other formed segment of the plurality of segments at vertices to define a plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the segments are attached at vertices. Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices due to the image quality of these figures. However, the vertices of the unit cells may, in fact, be the attachment points of the plurality of unit cells for these figures. Regardless, whether the attachment point is at vertices of the unit cells, or some other portion of the unit cell, this would be a simple substitution of one known attachment location for another to obtain the predictable result of attaching a plurality of unit cells to form a plurality of open cells that form a surface of a tube.

Regarding claim 9, Jones discloses wherein some of the open cells are larger than some of the other open cells (“the process can be used to build on a solid base or core with an outer porous surface, the porosity of which is constant or which varies” [0075]; “pore size and pore size distribution can be controlled from one location on the structure to another” [0082]).

Regarding claim 12, Jones discloses wherein the at least partially melting steps form a fully dense region of the first material between open cells of the plurality of open cells in the first tube (“Unit cells can be space filling, all the space within a three-dimensional object is filled with cells, or interconnected where there may be some space left between cells but the cells are connected together by their edges” [0085]).

Regarding claim 13, Jones does not expressly disclose wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube.
However, as described in the rejection of claim 1, Schevets discloses forming a tubular structure including a first tube and a second tube. As described in the rejection of claim 12, Jones discloses forming a fully dense region between open cells of the plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube. Since Jones discloses forming a fully dense region, it would be obvious to form a fully dense region at any desired location, such as in a second tube, in order to achieve a desired density of various portions of the object being fabricated. Furthermore, Jones recites, “The pore density, pore size and pore size distribution can be controlled from one location on the structure to another” [0082].

Regarding claim 18, Jones discloses wherein the at least partially melting steps include forming projections extending from either one or both of the first tube and the second tube (“The unit cell can be open or complete at the surface of the construct to produce a desired effect. For instance, open cells with 

Regarding claim 20, Jones does not expressly disclose wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis.
Schevets discloses wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis (see annotated Fig. 1A of Schevets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis, since the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Regarding claim 25, Jones discloses wherein either one or both of (i) the first tube has varying cross-sections along a first tube length thereof, the cross-sections of the first tube defining a plane perpendicular to a central axis of the first tube, and (ii) the second tube has varying cross-sections along a second tube length thereof, the cross-sections of the second tube defining a plane perpendicular to a central axis of the second tube (Fig. 17A shows that there exists varying cross-sections along the tube shown in Fig. 17A, the cross-sections of the tube defining a plane perpendicular to a central axis of the tube).

Regarding claim 26, Jones / Schevets does not expressly disclose wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube.
McKendrick discloses wherein each separate at least partially melting step to form a first tube forms a complete cross-section of the first tube (see Figs. 13 – 15 and [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube. This is merely the application of a known 

Regarding claim 36, Jones does not expressly disclose wherein the first material and the second material are the same material.
Schevets discloses forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A), wherein the first material and the second material are the same material (“A method of manufacturing a heat exchange tube, said method comprising: using a computer-based system to operate upon data that corresponds to a geometric configuration of said tube; and configuring a forming device to deposit a material and receive instructions related to said data such that upon said receipt, said forming device builds up said tube with said material” [claim 1 of Schevets]; since the tube is built up with “said material,” this indicates both the first tube and second tube of Schevets are built with the same material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first material and the second material are the same material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 43, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previously deposited and at least partially melted layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form the first tube, wherein the first tube has a porous surface around a circumference of the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for 
Jones does not expressly disclose form forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis, and wherein at least one portion of the first tube and at least one portion of the second tube are formed by a single one of the steps of at least partially melting a deposited layer of the first material.
Schevets discloses forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis (see annotated Fig. 1A, showing a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal aid of a laser” [0021]; “each layer L of a desired workpiece W is printed” [0021], “workpiece W is preferably tube 10” [0021]; “the 3D formation of such a tube 10 includes layer-by-layer formation of one or all of the exterior lattice structure 18, interior lattice structure 14 and the tubular wall” [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including a first tube defining a first central axis and intersected with a second tube defining a second central axis transverse to the first central axis. This is merely the application of a known technique of additive manufacturing to form a 
McKendrick discloses wherein at least one portion of a first tube and at least one portion of a second tube are formed by a single step of at least partially melting a deposited layer (the object shown in Figs. 13 – 15 is formed by additive manufacturing (for example, by “selective laser sintering” [0050]; Figs. 13 – 15 show “progressive stages of manufacturing” [0029] of the object, which is “digitally manufactured layer-by-layer” [Abstract], indicating that at least one portion of a first tube and at least one portion of a second tube are formed by a single step of at least partially melting a deposited layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one portion of a first tube and at least one portion of a second tube are formed by a single one of the steps of at least partially melting a deposited layer of the first material. This is merely the known technique of forming a plurality of tubes, layer-by-layer, applied to a known method of additive manufacturing, yielding the predictable result of achieving an additively-manufactured structure with a desired shape.

Regarding claims 44 and 45, Jones does not expressly disclose wherein at least partially melting steps further form segments of the first tube and the second tube, the segments being attached at vertices, wherein the second tube has a porous surface around a circumference of the second tube, and wherein the first tube and the second tube share some of the segments at the intersection.
McKendrick discloses wherein at least partially melting steps further form segments of a first tube and a second tube, the segments being attached at vertices, and wherein the first tube and the second tube share some of the segments at the intersection (see annotated Fig. 15).

    PNG
    media_image3.png
    442
    671
    media_image3.png
    Greyscale

Fig. 15 of McKendrick
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least partially melting steps further form segments of a first tube and a second tube, the segments being attached at vertices, and wherein the first tube and the second tube share some of the segments at the intersection. This is merely the application of a known technique of additive manufacturing to form a plurality of tubes, applied to a known method of additive manufacturing to form an object, yielding the predictable result of achieving an additively-manufactured structure with a desired shape. 
Jones / Schevets / McKendrick does not expressly disclose wherein the second tube has a porous surface around a circumference of the second tube. However, Jones disclose wherein a first tube has a porous surface around a circumference of the second tube, as described in the rejection of the independent claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second tube has a porous surface around a circumference of the second tube, because this is merely a known technique of creating a tube with a porous surface around a circumference of the tube, as disclosed by Jones, applied to a known method of creating a first tube that intersects a second tube by additive manufacturing, as disclosed by Schevets, to .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets / McKendrick in view of Sharp et al. (US 2012/0215310).
Regarding claim 19, Jones does not expressly disclose wherein at least some of the projections are curved struts.
Sharp is related to porous biocompatible structures, and a method of forming these structures [Abstract], which is in the same field of endeavor as Applicant’s invention (Applicant’s specification at [0002], [0007]-[0009]). Sharp discloses the formation of curved struts (“Referring to FIGS. 13A-13M, the present invention also provides for embodiments that reduce the effect of stress risers by incorporating curved struts into the porous structures” [0094]). The curved struts can be formed by melting [0024].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least some of the projections are curved struts. Curved struts “reduce the effect of stress risers” [0094], which “are common points of structural failure” [0086], as recognized by Sharp.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets / McKendrick in view of Medina et al. (US 2010/0291401).
Regarding claim 22, Jones / Schevets / McKendrick does not expressly disclose wherein the end is solid and extends within and around an entirety of the perimeter of the first tube.
Medina is related to a method of making a three-dimensional structure by melting of layers [Abstract], for biomedical applications [0005], which is in the same field of endeavor as Applicant’s invention (Applicant’s specification at [0002], [0007]-[0009]). Medina discloses the formation of “monolithic mesh and solid (fully dense) components” by “layer manufacturing” [0107]. Medina further discloses the use of software packages for forming the three-dimensional structures, and states that “Density variations can be achieved in any mesh design by varying the truss dimensions (diameter and spacing) and geometries” [0064].
.

Claims 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets / McKendrick in view of Johnson et al. (US 2016/0175085).
Regarding claim 29, Jones does not expressly disclose depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and
at least partially melting at least a portion of the deposited additional material at predetermined marker locations to form radiopaque markers, wherein the radiopaque markers, upon formation of the first tube and the second tube, either one or both of (i) are at a surface of either one or both of the first tube and the second tube or (ii) extend from either one or both of the first tube and the second tube.
Johnson is related to an endoluminal filter [Title] that can be fabricated by and additive layer manufacturing process such as “sintering (SLS and DMLS)” or “melting (EBM and DMP)”. Johnson solves the same problem as the Applicant, which is to provide a radiopaque marker on device such that the marker can be detected during X-ray imaging (Applicant’s specification at [0173]; Johnson at [0254]). Johnson discloses depositing a radiopaque marker such as bead 1002 [0254], [0255], wherein bead 1002 can be fixed to a structure by “thermal fusing” [0262]; “radiopaque materials used may include ... platinum ...” [0254]; platinum is a material different from the materials disclosed by Jones that can be utilized for fabricating the tube of Jones (Jones discloses that titanium [0075], for example, can be the material utilized in the additive manufacturing process)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and at least partially melting at least a portion of the deposited additional material at predetermined marker locations to form radiopaque markers, wherein the radiopaque markers, upon formation of the first tube and the second tube, either 

Regarding claim 30, Jones does not expressly disclose wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers.
Johnson discloses wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers (“radiopaque materials used may include ... platinum ...” [0254];  “sizes ... used for the radiopaque portions of the device may impact the fluorogenic visibility of the device” [0256]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers. The use of a desired level of radiopacity impacts “the fluorogenic visibility of the device” [0256], and therefore allows the radiopaque marker to be adequately imaged using X-ray imaging.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets / McKendrick in view of Wang et al. (US 2016/0338626) and Blackmore (US 2015/0037601).
Regarding claim 32, Jones / Schevets / McKendrick does not expressly disclose forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at 
Wang is related to salivary biosensors [Title] that can be produced using additive manufacturing [0081]. Wang solves the same problem as the Applicant, which is to provide a sensor on a device that is utilized internally to a human body (Applicant’s specification at [0174]; Wang at [Abstract]). Wang discloses a mouthguard (Fig. 1B) comprising a sensor device formed from “substrate 101 including an electrically insulative material” [0042] and “an electrically conductive material 106 disposed on the substrate 101” [0042]; note: an “electrically insulative material” is a dielectric material. Wang further discloses that the sensor can be fabricated by “screen-printing” [0054], wherein each printed layer is cured at 80°C [0054].
Blackmore is related to a method of additively manufacturing an object [Abstract]. Blackmore discloses at least partially melting at least a portion of a deposited conductive material ([0031]-[0032]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon formation of the first tube and the second tube, is on or embedded in either one or both of the first tube and the second tube. The inclusion of the dielectric layer and conductive material results in a sensor being provided on a device that is utilized internally to a human body, wherein the tubular structure of Jones is also utilized internally to a human body ([0102] of Jones). Note, while Wang does not expressly disclose a cooling step as claimed, it would be obvious to one of ordinary skill in the art to include a cooling step such that the sensor could be positioned at a desired location. It is further noted that while Wang does not disclose wherein the sensor is on a tube, Jones / Schevets / McKendrick discloses the tubular structure as described in the rejection of claim 1.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Schevets / McKendrick in view of Feinberg et al. (US 2016/0167312).
Regarding claim 38, Jones / Schevets / McKendrick does not expressly disclose wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground.
Feinberg is related to additive manufacturing of embedded materials [Title], such as a tubular structure including a first tube and a second tube as shown in Fig. 6. Feinberg discloses wherein later layers of successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground (“EFM is more similar to Fused Deposition Modeling (FDM), but in FDM, material is deposited on top of a previously deposited layer, which provides the necessary mechanical support to build multiple layers since this process occurs in an environment with no buoyant or conformal supports and requires the co-printing of supporting structures. In contrast, EFM deposits material near previously deposited material, but not necessarily on top of it. Specifically, the support bath material provides mechanical support with the deposited, embedded materials able to fuse in any direction as long as proximity is sufficient” [0044].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground. This is merely a simple substitution of one know additive manufacturing technique for another (building layers using a bottom-to-top method versus a top-to-bottom method) to yield the predictable result of forming an additively-manufactured structure. It is also noted that the claimed limitation, “wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground” can be achieved simply by rotating by 180 degrees a finished component that has been built using a bottom-to-top method. In other words, the claimed language does not require that later layers are fabricated below earlier layers during the process.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0014081) in view of McKendrick (US 2016/0116267), Schevets (WO 2013/163398), Wang et al. (US 2016/0338626), and Blackmore (US 2015/0037601).
Regarding claim 46, Jones discloses a method of forming a tubular structure including a first tube and a second tube comprising the steps of: 
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited layers in order to continuing forming the predetermined unit cells” [0014]; “scanning process may be preformed to selectively melt the powder to form portions of a plurality of predetermined unit cells. The scanning process includes scanning a laser beam onto the metal powder” [0009]).
Jones does not expressly disclose wherein the first tube defines a first central axis; 
successively depositing layers of the first material or a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection; 
forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; 
depositing a conductive powder material onto the formed dielectric layer; and 
at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon 

McKendrick discloses successively depositing layers of a first material or a second material and at least partially melting at least a portion of each deposited layer of the second material at predetermined locations to form a second tube (as well as a first tube) (the object shown in Figs. 13 – 15 is formed by additive manufacturing (for example, by “selective laser sintering” [0050]; Figs. 13 – 15 show “progressive stages of manufacturing” [0029] of the object, which is “digitally manufactured layer-by-layer” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include successively depositing layers of the first material or a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube. This is merely the known technique of forming a plurality of tubes, layer-by-layer, applied to a known method of additive manufacturing, yielding the predictable result of achieving an additively-manufactured structure with a desired shape.

Schevets discloses forming a first tube and a second tube by additive manufacturing, wherein the first tube defines a first central axis, and wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection (see annotated Fig. 1A, showing a first central axis of the first tube, and a second central axis of the second tube; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal aid of a laser” [0021]; “each layer L of a desired workpiece W is printed” [0021], “workpiece W is preferably tube 10” [0021]; “the 3D formation of such a tube 10 includes layer-by-layer formation of one or all of the exterior lattice structure 18, interior lattice structure 14 and the tubular wall” [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first tube defines a first central axis, and wherein the second tube defines a second central axis transverse to the first central axis and is attached to the first tube at an intersection. This is merely the application of a known technique of additive manufacturing to 

Wang discloses a mouthguard (Fig. 1B) comprising a sensor device formed from “substrate 101 including an electrically insulative material” [0042] and “an electrically conductive material 106 disposed on the substrate 101” [0042]; note: an “electrically insulative material” is a dielectric material. Wang further discloses that the sensor can be fabricated by “screen-printing” [0054], wherein each printed layer is cured at 80°C [0054].
Wang does not expressly disclose wherein the electrically conductive material is a powder.
Blackmore is related to a method of additively manufacturing an object [Abstract]. Blackmore discloses at least partially melting at least a portion of a deposited conductive powder material ([0031]-[0032]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon formation of the first tube and the second tube, is on or embedded in either one or both of the first tube and the second tube. The inclusion of the dielectric layer and conductive material results in a sensor being provided on a device that is utilized internally to a human body, wherein the tubular structure of Jones is also utilized internally to a human body ([0102] of Jones). Note, while Wang does not expressly disclose a cooling step as claimed, it would be obvious to one of ordinary skill in the art to include a cooling step such that the sensor could be positioned at a desired location. It is further noted that while Wang does not disclose wherein the sensor is on a tube, Jones / McKendrick / Schevets discloses the tubular structure as described above. Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrically conductive material is a powder. This is merely the simple substitution of a known form of .

Response to Arguments
Applicant’s arguments, see page 8, filed 12/20/2021, with respect to the rejections of claims 1 and 43 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive, since the present independent claims include limitations that are new with respect to the previous claim set. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761